Citation Nr: 0519937	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  02-22 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for residuals of left 
spontaneous pneumothorax.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION


The veteran served on active duty from January 1946 to 
November 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a longstanding 
noncompensable evaluation for spontaneous pneumothorax. 

In August 2002, the veteran presented testimony regarding his 
increased evaluation claim before a Decision Review Officer.  
The transcript of the hearing is associated with the claims 
folder and has been reviewed.  The veteran requested the 
opportunity to present further testimony in support of his 
claim at a personal hearing before a Veterans Law Judge 
sitting in Washington, D.C.  Such a hearing was scheduled for 
May 2003.  The veteran was notified of the scheduled time and 
place at his current address of record but failed to appear 
for the hearing.  When an appellant elects not to appear at 
the prescheduled hearing date, the request for a hearing will 
be considered to have been withdrawn.  38 C.F.R. § 20.702(d) 
(2004).  His claim will thus be adjudicated without further 
delay based upon all the evidence presently of record.

In November 2004, the Board, inter alia, remanded the case 
for further development.  The case has since returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  Resolving all doubt in the veteran's favor, his service-
connected left spontaneous pneumothorax has contributed in a 
small way to his current respiratory status, but resulted in 
no more than FEV-1 of 71-80 percent predicted, or; FEV-1/FVC 
of 71 to 80 percent, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by a Single Breath Method (DLCO (SB)) of 66-
80 percent of that predicted.  


CONCLUSION OF LAW

The criteria for a 10 evaluation, but no higher, for 
residuals of left spontaneous pneumothorax have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.97 
Diagnostic Code 6843 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
December 2004.  Since this letter fully provided notice of 
elements (1), (2), (3) and (4), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental SOC (SSOCs), he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the March 2005 SSOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1999.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2003 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in March 2005.  

The claims folder contains service medical records and VA 
medical evidence.  The veteran was afforded relevant 
examinations for VA purposes in January 2002 and December 
2004.  Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  



Analysis

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, VA medical 
evidence and the veteran's contentions.  For the purpose of 
reviewing the medical history of the veteran's service-
connected disorder, see 38 C.F.R. §§ 4.1, 4.2, the Board also 
reviewed medical evidence developed in connection with prior 
claims.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's current respiratory diagnoses include chronic 
obstructive pulmonary disorder (COPD) and minimal pulmonary 
fibrosis in the left lung.  In November 2004, the Board 
denied service connection for COPD, and also remanded the 
issue currently on appeal in order to determine the degree of 
respiratory impairment caused by the service-connected 
pneumothorax versus non service-connected COPD.

While a February 2005 VA examiner concluded that the 
veteran's non-service connected COPD contributed, in large 
part (severely), to his current respiratory status, the 
examiner also indicated that the pneumothorax incurred in 
service contributed mildly to his current respiratory status, 
resulting in mild fibrosis.  Therefore, the Board considers 
the veteran's pulmonary function to be compromised to a 
minimal degree by his service-connected disability.

The veteran's residuals of left spontaneous pneumothorax are 
currently assigned a noncompensable evaluation pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6843.  Under Diagnostic 
Code 6843, the General Rating Formula for restrictive lung 
diseases provides a 100 percent rating when pulmonary 
function testing (PFT) reveals a Forced Expiratory Volume in 
one second (FEV-1) of less than 40 percent of predicted, or; 
the ratio of Force Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) is less than 40 percent of that 
predicted, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is less than 
40 percent of predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires oxygen 
therapy.  

A 60 percent evaluation requires FEV-1 of 40-55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40-55 percent predicted, or; maximum exercise capacity of 
15 to 20 ml/kg/min (with cardiorespiratory limit).  A 30 
percent evaluation may be assigned with FEV-1 of 56-70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) of 56-65 percent predicted.  A 10 percent 
evaluation may be assigned with FEV-1 of 71-80 percent 
predicted, or; FEV-1/FVC of 71-80 percent, or; DLCO (SB) of 
66-80 percent predicted.  38 C.F.R. § 4.97 (2004).

A pulmonary function test (PFT) conducted in January 2002 
revealed severe airflow obstruction and yielded the following 
results:  forced expiratory volume in one second (FEV- 1) of 
48.9 percent of the predicted value, and the FEV-1 to forced 
vital capacity (FVC) (FEV-1/FVC) ratio of 54 percent 
predicted.  A December 2004 PFT also revealed severe airflow 
obstruction with significant bronchodilator response.  

On review, the Board finds that the evidence supports a 10 
percent evaluation for residuals of left spontaneous 
pneumothorax under Diagnostic Code 6843.  Although the 
veteran's pulmonary impairment has been associated, in large 
part, with his non service-connected COPD, the evidence also 
shows that the service-connected left pneumothorax has made 
some (albeit minimal) contribution to his current respiratory 
dysfunction.  Therefore, resolving any doubt in the veteran's 
favor, the Board finds that the criteria for a 10 percent 
evaluation for residuals of left spontaneous pneumothorax 
have been met.  

The Board does not find, however, that the next higher 
evaluation is warranted under Diagnostic Code 6843, as there 
is no evidence showing that the service-connected 
pneumothorax results in FEV-1 of 56-70 percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56-65 percent 
predicted.  See Diagnostic Code 6843.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  In this case, there is no persuasive evidence of 
any unusual or exceptional circumstances such as marked 
interference with employment or frequent periods of 
hospitalization related to residuals of left spontaneous 
pneumothorax, that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.





ORDER

Entitlement to a 10 percent evaluation for residuals of left 
spontaneous pneumothorax is granted, subject to the laws 
governing monetary awards.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


